Citation Nr: 1724124	
Decision Date: 06/26/17    Archive Date: 07/10/17

DOCKET NO.  12-11 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for a right ankle disability.  

2.  Whether new and material evidence has been received to reopen service connection for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from January 1955 to September 1957.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2011 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Cleveland, Ohio.  Jurisdiction of this appeal was subsequently transferred to the RO in Huntington, West Virginia.  This matter also comes before the Board on appeal from a February 2016 rating decision of the RO in Huntington, West Virginia.  

In September 2012, the Veteran testified via video before a Decision Review Officer.  A transcript of this hearing has been added to the claims file.  

This appeal was previously presented to the Board in April 2016, at which time it was remanded to afford the Veteran a video hearing before a Veterans Law Judge.  In an August 2016 statement, however, the Veteran withdrew this hearing request.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of whether new and material evidence has been received to reopen service connection for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A current right ankle disability did not manifest during service and was not caused by any in-service disease, injury, or event during service.  

2.  Symptoms of a right ankle disability were not chronic in service, have not been continuous since service separation, and did not manifest to a compensable degree within a year of service separation.  


CONCLUSION OF LAW

The criteria for service connection for a right ankle disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

Upon receipt of the appellant's claim, VA issued VCAA notice in the form of a November 2010 letter which informed him of the evidence generally needed to support the claim on appeal.  This notice included information regarding the assignment of an increased evaluation and effective date; what actions he needed to undertake; and how VA would assist him in developing the claim.  The initial VCAA notice letter was also issued to the appellant prior to the rating decision from which the instant appeal arises; therefore, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Regarding the duty to assist in this case, VA has secured or attempted to secure all relevant documentation required by the VCAA or identified by the appellant.  The appellant's service treatment records, VA treatment records, and any identified private treatment records have all been obtained.  A VA medical examination and opinion was also afforded the Veteran in August 2011.  The medical evidence of record contains sufficiently specific clinical findings and informed discussion of the pertinent history and clinical features of the disability on appeal and is adequate for purposes of this appeal, as it is competent medical evidence pertaining to the existence and etiology of the claimed current disability sufficient to decide the claim.  The Veteran's representative argued for another remand in the May 2017 Appellant's brief.  Specifically, the representative argued that the 2011 VA examination was based upon a lack of evidence which the representative indicated was not a sufficient rationale.  Reviewing the examination reflects that the examiner did not base the opinion solely on a lack of evidence.  Rather, the examiner cited to service treatment records noting no bony abnormality, along with explaining the severity of the current condition would be expected of someone the Veteran's age and with his work history.  Thus, the Board does not find that the examination was based solely on a lack of evidence and accordingly a remand for another examination is not warranted.  As was noted in the introduction, the Veteran also requested a hearing before a Veterans Law Judge, but subsequently withdrew that request via his representative.  

The Board is not aware of, and the appellant has not suggested the existence of, any additional pertinent evidence not yet received.  All identified and available relevant documentation has been secured and all relevant facts have been developed.  There remains no question as to the substantial completeness of the claims.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  For these reasons, the Board finds that the VCAA duties to notify and to assist have been met.  

II.  Service Connection - Right Ankle

The Veteran seeks service connection for residuals of a right ankle sprain.  He asserts he initially injured his right ankle in service, resulting in a current right ankle disability.  In his written statements and hearing testimony, he stated he fractured his right ankle during service after jumping off a crane, and was placed in a cast for approximately a month to six weeks.  Thus, he argues service connection is warranted for this disability.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  

In the present case, the Veteran was without any noted abnormalities of the right lower extremity when he was examined for service entrance in January 1955.  A November 1956 clinical notation noted no bony abnormality of the right ankle.  The September 1957 service separation examination was negative for any disability of the right ankle.  

The Veteran first sought treatment for the right ankle in 2011, when degenerative joint disease of the right ankle was confirmed via x-ray.  This represents a gap of over 50 years between service and the first documented treatment for a right ankle disability.  This lengthy period without complaint or treatment is one evidentiary factor that there has not been ongoing symptomatology, and weighs heavily against the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

Moreover, the Veteran filed a prior April 2005 VA compensation claim, but did not claim a right ankle disability on that occasion.  He did, however, seek service connection for a left ankle disability.  

This failure to claim service connection for a right ankle disability, when considered along with the private and VA post-service treatment records which are silent as to any complaints or symptoms involving the right ankle for many years after service, suggests the Veteran's reported right ankle symptomatology has not been chronic since service.  See Cromer v. Nicholson, 19 Vet. App. 215 (2005).  

After considering the totality of the record, the Board finds the preponderance of the evidence to be against the award of service connection for a right ankle disability.  While the Veteran was seen for an unspecified right ankle injury during service, no bony abnormality was noted at that time and at service separation.  Moreover, he was without complaints of the right ankle for many years following service, suggesting any in-service disease or injury was acute and transitory, without chronic residuals, as none were reported or noted at service separation.  Thus, the Board must conclude that any current disability of the right ankle was not incurred during service.  

Moreover, no competent expert has suggested a nexus between any incident of service, and a current right ankle disability.  On VA examination in August 2011, the Veteran reported a history of an in-service fracture of the right ankle due to jumping off a crane.  The VA examiner reviewed the claims file, including the service treatment records, and examined the Veteran.  Current findings included mild degenerative changes, confirmed via X-ray.  After review of the claims file and evaluation of the Veteran, the examiner opined that it was less likely as not that any current right ankle disability was caused by or a result of military service.  The examiner stated that upon review of the record, there is no documentation of a right ankle injury in service.  While there was a single November 1956 entry, this confirmed an absence of bony abnormalities, essentially a normal finding.  Current findings were negative for evidence of past traumatic injury, and the mild degenerative changes present would be normal in a person of this age with the same occupational history, coal miner.  

Finally, the Veteran has himself alleged his current claimed disability of the right ankle had its onset in service, or is the result of in-service diseases or injuries.  As a layperson, however, he is not capable of making medical conclusions; thus, these statements regarding causation and aggravation are not competent evidence.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  Id; see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  However, such orthopedic disorders as degenerative joint disease are complex disorders which require specialized training for a determination as to diagnosis and causation, and they are therefore not susceptible of lay opinions on etiology, and the statements made by the Veteran therein cannot be accepted as competent medical evidence.  The Veteran has also not stated he is reporting the conclusions as told to him by a competent expert, and his lay assertions have not later been confirmed by such an expert.  

As such, the Board finds that the preponderance of the evidence is against the claims for service connection for a disability of the right ankle.  Consequently, because a preponderance of the evidence is against this claim, the benefit of the doubt rule does not apply.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  


ORDER

Service connection for a right ankle disability is denied.  


REMAND

The Veteran seeks to reopen a service connection claim for PTSD.  In a February 2016 rating decision, the RO found new and material evidence had been received to reopen this claim, but subsequently denied it on the merits.  The Veteran then filed a timely notice of disagreement, received in September 2016.  The RO has yet to issue the Veteran a statement of the case regarding this issue.  Under these circumstances, the Board is obliged to remand this issue to the RO for the issuance of a statement of the case.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Provide the Veteran and his representative with a statement of the case pertaining to the issue of whether new and material evidence has been received to reopen service connection for PTSD.  Advise him that he must file a substantive appeal within 60 days.  The issues should be returned to the Board only if a timely substantive appeal is filed.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


